Citation Nr: 1701921	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  07-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for headaches, to include as secondary to service-connected bilateral temporomandibular disorder.

2. Entitlement to an initial evaluation in excess of 10 percent for left shoulder bursitis and tendonitis prior to April 22, 2008, and in excess of 20 percent from April 22, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1993 to March 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional in Houston, Texas.  Jurisdiction over the Veteran's case was subsequently transferred to the RO in San Diego, California.

In June 2009 and April 2016, the Board remanded these issues for further development.  This has been completed, and these matters are returned to the Board for further consideration.

The issue of entitlement to a higher initial rating for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's headaches had their onset in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

Given the favorable action taken with regard to the claim being decided herein, no further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) requirements is necessary.

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  Organic diseases of the nervous system are chronic diseases.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  In this instance, the Veteran has been diagnosed with migraine headaches.  Thus, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) must be considered.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

At the February 2015 VA examination, the Veteran was diagnosed with migraine headaches.  She has thus met the current disability requirement.

The Veteran has competently and credibly reported that she has experienced headaches since service. See February 2015 VA examination Report.  The Veteran also submitted a statement accompanying her VA Form 9 (Appeal to Board of Veterans' Appeals) in September 2007 indicating she was seeing specialists to determine the cause of her migraines.  She stated that while she is unsure of the cause of the headaches, she has been suffering from them for the past 11 years and that the severity has increased since leaving service.  Her service treatment records and post-service treatment records consistently show her reported headache symptoms and treatment.

The VA examination in February 2015 with May 2016 addendum focused on the relationship between the Veteran's migraines and her service-connected temporomandibular disorder.  The examiner noted the Veteran's in-service headache symptoms, however there was no discussion of the documented continuity of symptoms since leaving service or the Veteran's lay statements on the increasing severity of symptoms experienced starting in service.  Given this, that opinion is of diminished probative value.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability").

In any event, under 38 C.F.R. § 3.303(b), medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  Here, migraine headache symptoms were noted in service, the Veteran has submitted lay statements indicating her migraine headaches continued since service, which are credible as discussed above, and she has been diagnosed with migraine headaches post-service.

Accordingly, the Board concludes that the evidence is at least evenly balanced as to whether the headaches first manifested during service and continued since service. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is granted.


REMAND

Regarding the Veteran's increased rating claims for left shoulder disability, the Board must reconsider these issues in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

In this case, the findings of the left shoulder documented in the most recent VA examination dated in June 2016 do not meet the specifications of Correia. Specifically, the examiner did not address the range of motion testing of the right shoulder, the undamaged joint, and pain on in weight-bearing or nonweight-bearing. Given this, the examination findings are inadequate to rate the disability. Therefore, further examination is necessary prior to adjudicating the claim.
Accordingly, the claim for a higher initial rating for left shoulder bursitis and tendonitis is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of her service-connected left shoulder disability, by an appropriate medical professional.  All appropriate tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

The examiner should report the ranges of the left shoulder motion (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to left shoulder motion:

What is the extent of any additional limitation of left shoulder motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?
The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of her left shoulder disability.

2.  Thereafter, readjudicate the claim remaining on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


